EXHIBIT B
       i.q




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                            MCALLEN DI\ASION                                               ENTERED
                                                                                                            02n2t2015
      IN RE:                                                 $
      JAMES HOWARD MAPLES; fdba                              $         CASE NO: 05-70128
      GLOBAL TOURS & CHARTERS, et al                         $
            Debtor(s)                                        $
                                                             $         CHAPTER      11

      JAMES HOWARD hIAPLF.S, et al                           s
            PIaintiff(s)                                     $
                                                             $
      vs.                                                    $         ADVf,RSARY NO. 0s-7009
                                                             $
      JOHNITIY PARTAIN, et al                                $
            Defendant(s)                                     s

                                ORI}ER REOPENING ADYERSARY PROCEEDING

             1,   This adversary proceeding is reopened for the purpose of enforcing the Court's judgment
                  and orders.

             2. The Estate of James Maples is authorized         to file a motion seeking to hold Johnny Partain
                  in civil contempt.

             3. If   the Estate files such a motion prior to February 18, 2015, the motion must      be
                  calendared for hearing
                                a        at the United States Courthouse in McAllen, Texas at 9:00 a.m.
                  onMarch 24,2015.

             4. The motion,   and a notice of the March Z4thheaingo must be served by the Maples Estate
                  on Mr. Partain. A certificate of service must be filed.

             5.   Mr. Partain may fite an answer to any motion for contempt, with the answer to be filed
                  not later thanT days before the hearing.

             6.   The burden of proof at the hearing    willbe on the Maples   Estate.

             7.   Exhibit and witness lists must be filed not later than March 20,2014at noon, with service
                  on the opposing party to be done by email or hand delivery by that deadline.

                  SIGNED Februarv      1   l.   2015.




                                                             UNITED STATES BANKRTIPTCY JUDGE



      tl1


                                                   54444023104012